Citation Nr: 0215451
Decision Date: 10/04/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-04 176	)	DATE OCT 04, 2002
	)

On appeal from the Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder, evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

 INTRODUCTION

The veteran served on active military duty from October 1970 to November 1974.  This case comes before the Board of Veterans Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from October 1970 to November 1974.

2.  The veteran died in May 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.  As a matter of law, veterans claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2001).
 ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Member, Board of Veterans Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
